‘;I,
    ii
    $1            OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                       AUSTIN




           Honorable S, Y. Lists?, Chairman
           Ten18 Prfaon Board
           Qsoond Z?atlonal Bank Building
           Bollsten, Tezas


I          Dear Sir:



                                                            y prleonar~  to
                                                             cifiolairr,'sea-
                                                            of the Prison
                                                           d, Andy emplo~srr
                                                           he Prison Syotam?


           paitment on the e
           fOllSw8 t

                                                    en a6 to whether
                                                    on Board to
                                                 8OIlero to state
                                                rlson Board, and




                       an rsaara aa authorfzing the Can-
                       era1 Managem to prooeed in accord-
                       imoe with'the custom of the past,
                       which has been to lsnd trusties to
                       orflalals and Board Member&*

                      "A member of the Prison Board, who is an
                attorney, feels that this Po,eolution Is not e
                legal one, so I am,dlsking that you give me an
Honorable 8. 11. U8ter,     Page 2



    opinion in thir matter.   I would re8peOttu1ly
    0Cd.l YOoUr ettMtiOn to ArtiOle8 370 and 373
    of the Penal Code of the State or Texas, aud
    Articles 6184 & aad 6184 K of the Revised
    CiVil   StEhUt~8   Of 1986.

           "We have only a few OaBeS where inmates
    are removed from the unit8 to whioh they are
    attached for use by State or prison offioials.
    A8 you likely know, quits a number of theed
    iJUMte8 are used for sewant      and helpers by
    the eIllp1Oyee8 Of the Prison Sy8tem.at RlUt8-
    Vilh   end Other QriPOn Ullit8.”

            Artioli 370, Vernon*8 Annotated Penal Code provide8
in part:        _,

            'Ho 0rrlber or employs o?.the state
    pwiitentiarie8 ShEi be ps@ttad.        . . .
    to approprlato to'hie #irate u8e or am&
    ploymont the labor; 86rTiOO8 or III). 0r eny
    etats penitentiary    oonvlot , or of .eny enl-
    mal, rehlole or.othar person&l property be-
    longing   tb the Slate,  unle88 It be by th?
    express oon6ont~~of th6 psnltentlery board
    had by an order fo that effeot    entered o?
    reoord.on ths minute8 o? 8aid board,.pro-
    vldlng ?or%he quaount to be paid by 8uoh
    o??laer or em loya,~?or the ~80, employ-
    men and 80331p  Qe8 Of rush OOntiOt or Ooni
    ticts or the use of any per8onal property
    belonging ta the. Stats; i . ,.*

          Artiole 6166a, Vernon*8    Annotated Civil Statutes
read8 in part as fdlUw8:

          ". . . . All pri8oner8 8hall be worked
    within tie prison walls and upon far1118
    owned or lea8ed by the Stetej and in PO
    avent 8hall the labor o? a prieoner be
    cold +.o any oontraotor or le8'ees to work
    on farme, or el8ewherej nor ehall any
    prlteoner be worked on any ?arm or other-
    wise, upon share8, exoept 8uoh farm be
    owned or lee8ed by the Stat4 of Texes."
E.onorablo 5. Y. Lillter, saga 9



              Artiole   61%1~, Vernon’8   AMotatsd   Cftll   Statptee
prorideet

          :Ho person who has been appointed a trua-
    ty ahall be ermitted to leave the prison where
    auoh person P s looeted except upon bucllness oon-
    neoted with the prison.*

           .titiolee 6184g and 6184k, Vernon;8 Annotated Civil
Statute8 read a8 follons:

           "Art. 6184g. No trusty 8hall be psrmltted
     to be at large or oii the prieon property eiter
    ,8:00 p. P., exoept when aocompenisdby a ‘guard
     or other offioer of the prison 8ystem, and it
     shall be the duty 0s all Offiesr8 0s the prf8on
     ayetem having oonvlots in oharga, whether at the
     prison proper, or on any of the farme, or elee-
     where,~tO 880 that all trUetie ere,inside the
     pieon  bulldtnge by not later thecqzoO,p. m.,
     provided that tIW3tie8,who'lPay be eoaompenled
   . by a mamber of the .oomml88lon or other otiicer
     ofttha pri8on syrrtem and who era on journeys
     a-y -‘Srom the panitentlary at Huntirville, or
     the tarme where~ 8UOh~Qri8OINr8 8re located,
     8hau be exempted ?rom tha prorlaionr-or this
     eeotion 0r.ths Aot wtils aotuelly away rrw
     headquarters.*   ..

              'Art. 61848.Any member of the Board of
     Prison    comd88ionsra,or hny werden or farm
    manager, or any other employee of the Board of
    Prison cofuab8ioner8,   whole duty it 28 to en-
    roroe the provieiona of thi8 Aot who 8ha11 fail
    or refuse to entome    the 8s.~ shall be subject
    to removal from ofrioe.W

           Artfols 61&g, Vsrnonts Annotated Civil Statute8
pertain8 to the absence o? truetie iron the prison and Art-
1018 01841 end 6lS4j, Vernon's Annotatad Civil Statutes pro-
vide 0ertai.n exemptions, however, we do not think that th,ese
atatutea apply to the question under consideration.

           Apparently under Article WC, eupra, the'amyloyesa
of the penitentiary were permitted to use or employ the labor,




                                                                        :
                                                                ..
                                                                     574

~onorabls Bd Y. Listsr, Page   4


servIcea, or the use o? any State penitentiary oonviot
when the express oousent of the Penltentlery Board ha8 been
obtained and an order to that efieot ha8 been entered of
record on the minutes of said board. However, Article 370,
supra, wes enacted at a time (1903) when the law permitted
oonvicts to be leased to contractor8 and lessees ganeral-
ly, but this polioy was chasged, and the he8ing o? ,oon-
viate wes prohibited by Aota of 1910, 4th Callsd Se88lon,
p. 143, which became Artlole 6174, R. C. S. 19ll. That
artiole was amndsd by Chapter 83, Aots 1st Called Session,
lolp, ahd was brought.?orward in Artiol8 6167, R&.8.      3925,
which Was repealed by Chapter Zig, ACt8 of the 40th lOgi8-
lature,  Artiole 6166a, supre, oontains in 8Ub8taUC4, the
same language a8 the above mentioned Cfril S&tUte8,      pro-
hibiting the leacling o? oonviote which wa8 enaoted in 19127.
Apparently this has bsenthe p.olloyo? the Legial8ture elnce
1910, and only the ti&8btUlW     h8  the Isgal authority and
power to ohauge the same. It will be noted that Artlola
6186a doee not expre88l    repeal Art1016 379, .eup,+a, However,
these two 8tatuts8 are fn par1 mat8ria dnd th81r~provielon8
la suoh re8peot eahnot be‘rsoonollod. Im'8uoh.o1roum8tanor8,
"the oldrr statute (Artlols 370) till be held to',beIO-
pealed by fmplioation to the extect of the ooniliot. It 18            '
presumed that the Legl8latUm Intended to repeal all,law8
and pert8 of law8 olearly inoon8i8tent with it8 'later'actra
          (Her$ the latsr,Aot i8 Artiole 6166a.l 39 Tsx.
G.‘p:   i45, s..w   (Paranthe8i8 0~x8) Therefore, ws ,re8-
peot?ully an8wer the.above stated quelrtion in the negatlie.
                      ,'
           Trwtlng that the forogofng fully an8wem your
~nqulry; we are
                                        Your8 very truly
APTROVED APR. 15, 1942             ATTORNEY   0BNERA.L
                                                     OF TEXAS
Groverseller8
FIRSTASSISTART
ATTORN-IEYGZNERAL                  BY
                                              ArdellViilliai~s
AW:f?,                                              Assistant




                                                    AW;ww